Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As presented in the office action of 3/18/21, the closest prior art to lvarsson et al 2019/0366761 (hereinafter lvarsson) discloses as recited in Claim 1 (Currently amended), a locking device for locking a wheel of a vehicle (Abstract), the device comprising: a main module (1) adapted to be attached to a rim of the wheel and configured to cover nuts or bolts that attach the wheel to the vehicle; a tubular center bolt (3) having a threaded outer surface (32) and configured to adapt a lock cylinder (6), the tubular center bolt (3) being further adapted to be connected to the main module (1) via an insert sleeve (5); and at least one threaded element permanently assembled within a center bore or behind the rim; wherein the tubular center bolt is configured to be threadedly attached to the at least one threaded element to attach the locking device onto the wheel, and wherein the lock cylinder (6) is configured to be arranged in a locking state within the center bolt (3) in which the center bolt (3) is prevented from rotating relative to the main module (1) and the at least one threaded element, and in an open state in which the lock cylinder allows the center bolt to rotate relative to the main module and the at least one threaded element. lvarsson fails to disclose or suggest the italicized portions above, including at least one threaded element permanently assembled within a center bore or behind the rim; wherein the tubular center bolt is configured to be threadedly attached to the at least one threaded element to attach the locking device onto the wheel, and the at least one threaded element, and in an open state in which the lock cylinder allows the center bolt to rotate relative to the main module and the at least one threaded element. None of the cited prior art references taken alone or in combination disclose or suggest these specific italicized elements. Accordingly, claims 1-5 and 7-12 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675